MEMORANDUM **
Zackery D. Hunt a California state prisoner appeals pro se the district court’s dismissal of his petition for writ of mandamus. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hunt filed a writ of mandamus in the district court to obtain transcripts from trial proceedings, the denial of which, allegedly prevents him from properly appealing his conviction. The district court dismissed Hunt’s writ for lack of jurisdiction. We agree. Although a federal court may grant a habeas petition when a state prisoner has been denied transcripts nec*781essary for state habeas proceedings, see Long v. District Court of Iowa, 385 U.S. 192, 194-95, 87 S.Ct. 362, 17 L.Ed.2d 290 (1966), a federal court lacks jurisdiction to issue a writ of mandamus to a state court, see Demos v. United States Dist. Court for the E. Dist. of Wash., 925 F.2d 1160, 1161 (9th Cir.1991); see also 28 U.S.C. § 1651.1
AFFIRMED.2

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. To the extent that Hunt asks this court to address his challenge to his conviction based up claims of ineffective assistance of counsel and prosecutorial misconduct, we decline to do so as these contentions are not properly before us.


. All other outstanding motions are denied as moot. * The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).